Orders reversed, with $20 costs and disbursements, and the motions in all respects granted, with leave to the defendants to serve second amended answers which shall follow the form of appropriate pleading, and consist of plain and concise statements of ultimate facts in defense of the charges. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.; Dore and Van Voorhis, JJ., dissent and vote to modify by striking out paragraphs XXV to XXX, inclusive, of the amended answer to the amended and supplemental complaint, with leave to replead to the fourth and fifth causes of action in the amended and .supplemental complaint and, as so modifiled, to affirm. No opinion.